Citation Nr: 0909346	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-00 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for congestive heart 
failure, secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to April 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

The record reflects that the Veteran moved to Georgia and 
jurisdiction of his claim was assumed by the RO in Atlanta, 
Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2006, the Board remanded the claim for additional 
development and adjudicative action, part of which involved 
sending the Veteran a corrected Veterans Claims Assistance 
Act (VCAA) notice and scheduling the Veteran for a VA 
examination.  The record reflects that the RO attempted to 
send the Veteran the corrected VCAA notice in June 2008, but 
that it was returned to VA as undeliverable because the 
Veteran had moved to Georgia and the "forward time" had 
expired.  Thus, the Veteran has not received a corrected VCAA 
notice.

A February 2009 VA Form 21-6789, Deferred Rating Decision, 
indicates that the Veteran needed to be scheduled for a VA 
examination.  No examination has been scheduled.

A remand is required, as none of the development requested in 
the October 2006 remand has been completed.  Stegall v. West, 
11 Vet. App. 268 (1998).  
Accordingly, the case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal.  

2.  The RO should schedule the veteran 
for a VA cardiovascular examination.  The 
claims folder is to be made available to 
the cardiologist for review in 
conjunction with the examination.  Based 
on a review of the claims folder and the 
results of the examination, the 
cardiologist must opine whether it is at 
least as likely as not that any current 
cardiovascular disability (to include 
congestive heart failure) is caused OR 
aggravated by the appellant's service-
connected diabetes mellitus?  The 
examining physician should provide 
detailed reasons for all rendered 
opinions.

3.  The veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

